DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 18 September 2021, in view of the amendments with respect to the abstract have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 6, filed 18 September 2021, in view of the amendments with respect to claims 1-5 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see pages 6-7, filed 18 September 2021, in view of the amendments with respect to claims 1 and 5 have been fully considered and are persuasive.  The obviousness-type double patenting rejection of the claims has been withdrawn. 
Applicant’s arguments, see page 7, filed 18 September 2021, in view of the amendments with respect to claims 1-5 have been fully considered and are persuasive.  The 112(b) rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 7-8, filed 18 September 2021, in view of the amendments with respect to claims 1-5 have been fully considered and are persuasive.  The 103 rejections of the claims have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interview communications with Eric Hyman on 13 December 2021.
The application has been amended as follows:
Claim 1, line 23 “adding a product the estimated value” has been replaced with --adding a product of the estimated value--
Claim 4, line 9 “of the storage area, and when performing the statistical” has been replaced with --of the storage area, and
when performing the statistical--
Claim 5, line 24 “adding a product the estimated value” has been replaced with --adding a product of the estimated value—

Allowable Subject Matter
Claim 1-5 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zarros et al., “Statistical Synchronization Among Participants in Real-Time Multimedia Conference”
Ooishi et al., US 2018/0084299 A1 “Reception Apparatus, Receiving Method, and Program”
Miyazaki et al., JP 2006-13969 A “Method for Measuring Communication Characteristic, Measuring Instrument and Computer Program”
Kim, US 2013/0297563 A1 “Timestamp Management Method for Data Synchronization and Terminal Therefor”
Saito, US 6,563,796 B1 “Apparatus for Quality of Service Evaluation and Traffic Measurement”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469